2. Uganda: the Bahati Bill and discrimination against the LGBT population
The next item is the debate on six motions for resolutions on Uganda: Bahati Bill and discrimination against lesbians, gay men, bisexuals and transgender people.
Mr President, Commissioner, exactly one year ago, we adopted a resolution in this House concerning gays and lesbians and the Bahati Bill in Uganda.
Why return, one year later, with an almost identical resolution?
Because the problem is far from solved. Firstly, the evangelist movement 'The Family', which was behind this Bahati Bill, has not given up, and we can still see this bill reappearing in Uganda.
The second reason is that, last October and November, Uganda's Rolling Stone newspaper carried out a name and shame campaign and published a list of Ugandan homosexuals, who were immediately tracked down and attacked and are still in hiding as outcasts today. The Ugandan Constitutional Court has stopped the publication of this newspaper but it is clear that the atmosphere has deteriorated. This is a manhunt.
Thirdly, only 13 African countries recognise homosexuals' rights. The remaining countries have very different laws, but some of them - Sudan, northern Nigeria, Mauritania - still punish homosexuals with death.
Yet, and I shall end with this, very recently, the African, Caribbean and Pacific (ACP) countries made a statement - a somewhat one-sided one in my view - to the effect that they were aware that this issue regarding homosexuals bothered us slightly, but that these aspects were part of their culture. No, they are human rights, they are universal values, and we really do want these universal values to be strongly defended by the Commission and by the entire European Union.
author. - Mr President, societies in Africa are, in general, socially conservative. In many African countries, sadly, homosexuality is indeed outlawed. Many people in Africa feel threatened by efforts to promote homosexuality, particularly when those efforts are led by NGOs and organisations based in the west. There is a widely held perception in some parts of Africa that liberal democracies are trying to push their own, more tolerant, values on societies with very different and ancient traditions.
But, be that as it may, it does not excuse or justify the rampant homophobia that exists widely in some parts of Africa. Sadly, this homophobia is often stirred up by governments and their media mouthpieces. Uganda is yet again in the news for the extremism and hysteria of some of its legislators. They are supporting a bill that would impose the death penalty, or life imprisonment, on homosexuals, depending on the nature of their so-called crime. I, like the ECR Group, reject this draconian bill, which would be an atrocious violation of individual rights, and call on President Museveni to veto it. Uganda is a country in which the majority of people survive on a dollar a day: surely the country's legislators can find better ways to serve the interests of Ugandan society than to make gays subject to criminal prosecution.
author. - Mr President, the so-called Anti-Homosexuality Bill before the Ugandan Parliament provides for the punishment of homosexual acts by imprisonment for terms ranging from seven years to life, or even the death penalty. The European Parliament strongly condemns this bill and, in so doing, we are not imposing European values on other states, as some have suggested, in an attempt to avoid responsibility for human rights violations and responsibility for protecting citizens from being attacked on the basis of their sexual orientation.
The real threat and the climate of fear were underlined in the October and November issues of Rolling Stone, a local newspaper, which listed the names and personal details of people alleged to be homosexual, inciting readers to harm or hang them. Several people were consequently attacked.
In fact, homosexuality is legal in only 13 African countries and it is a criminal offence in 38 others. In Mauritania, Sudan and northern Nigeria, it is punishable by death.
The Ugandan authorities are obliged, in accordance with the Cotonou Agreement, to observe international and human rights, and the Commission, the Council of the European Union and the External Action Service should also make full use of the toolkit for promoting and protecting the enjoyment of human rights by all LGBT people.
author. - Mr President, the Anti-Homosexuality Bill by David Bahati in the Ugandan Parliament that provides for the punishment of homosexual acts by imprisonment of between seven years and life, as well as the death penalty, is simply unacceptable.
Let us remember that in Africa, legal homosexuality only exists in 13 countries, and is a criminal offence in 38 countries, whilst in Mauritania, Sudan and northern Nigeria, homosexuality is punished by death.
This is why we need to reiterate once again the fact that sexual orientation is a matter falling within the remit of the individual's rights of privacy. It is guaranteed by international human rights law, according to which equality and non-discrimination should be promoted, while freedom of expression should be guaranteed. This is why we need to denounce again any attempt to incite hatred and advocate violence towards any minority group, including on grounds of sex or sexual orientation. We need to remind the Ugandan authorities of their obligations under international law and under the Cotonou Agreement.
This is why I also ask the Commission and the Council, and the European External Action Service as well, to make full use of the toolkit to promote and protect the enjoyment of full human rights by lesbian, gay, bisexual and transgender people in their dealings with Uganda.
Mr President, the attempts being made to discriminate against Ugandan citizens on the grounds of their sexual orientation are a serious matter. On this issue, Uganda has the support of many African countries which do not want the international community or the European Union to exert pressure on them to decriminalise homosexuality.
The misunderstanding is based on the fact that we believe that a ban on discrimination in this area is a universal human right, as Mrs De Keyser said before. The majority of African countries do not see it the same way, and this is why dialogue is so difficult. We say that we cannot remain silent on such matters, and they say that we are interfering in things that have nothing to do with us.
The draft amendments to Ugandan legislation really do represent a radical change. They introduce the possible use of the death penalty for repeated infringements of the prohibitions already in place, or for aggravated homosexuality, although it is not, in fact, clear what this is supposed to mean. We do not agree with these proposals, and we hope that they will not be passed.
Mr President, Uganda is one of the African states where homosexuality is still severely repressed. Indeed, it has one of the most notorious and harshest reputations in this area, since Uganda, under the leadership of American fundamentalist evangelists, of which the Ugandan Head of State is a close associate, has launched a veritable crusade against homosexuals. We have lost count of the numbers of people who have suffered persecution and torture simply because of their sexuality.
Muslims and Christians have united - a first in the country - to condemn this abomination. Christopher Senyonjo, a 70-year-old Anglican bishop, was banned from officiating by his superiors for having been one of the few to have taken a stand in favour of homosexuals.
The bill already mentioned may indeed reappear at any time. It goes as far as to sentence to death homosexuals suspected of being HIV positive or of having relations with minors. It calls for them to be reported.
The local newspaper Rolling Stone, which has nothing to do with the magazine of the same name, actually published lists with the names and addresses of gay leaders under the revolting headline: 'Hang them!' The publication of this rag has been temporarily banned, but the damage has been done, as has already been said.
In Africa, homosexuality is very often seen as an evil from the West which is causing Africa to lose its ancestral values. NGOs say that 500 000 of the 32 million inhabitants of Uganda are gay. Many of them apply for asylum in European countries. Could we at least do our best to ensure that special consideration is given to these applications, and indeed to all men and women who are victims of oppression and torture?
on behalf of the PPE Group. - Mr President, I am alarmed by the use of criminal law against consenting same-sex relations taking place in private. This is already part of Ugandan law and the punishment can be life imprisonment. However, the Bahati Bill would make things even worse. The death penalty could be used, while association and expression of LGBT issues would be effectively banned.
The new bill will increase the climate of fear and hostility in a country where persecution of LGBT people is already under way. People would be required to report on each other on privacy matters. The lives of these people will be endangered. Human dignity will have no meaning in Uganda if such a law is adopted. We must not let this happen.
on behalf of the S&D Group. - Mr President, of course, much has changed in this last year. On 23 November, this House itself reiterated the principle of the universality of human rights and non-discrimination as a basis on which to enhance our partnership with the JPA. This House also called for the reinforcement of the principle of non-negotiable human rights clauses and sanctions for failure to respect such clauses, inter alia, with regard to discrimination, etc. based on sexual orientation.
The fact is that these countries choose to work with us. They choose to have partnerships with us. We have the ACP JPA, we have the Cotonou Agreements. Therefore, we are asking them to engage with us on shared, universal principles. These are non-negotiable. If they do not want to operate on that basis, I call on the Commission and the Council to take the necessary sanctions to reinforce the fact that we have principles which we will stand up for. Equally, in the future of the EU-Africa Strategic Partnership, we urge that all actions conducted under the terms of the various partnerships be pursued without discrimination on any grounds, including sexual orientation.
It is not colonialism to stand up for the rights of others. Human rights are universal and indivisible, and to stand back and do nothing when somebody else's basic human rights are attacked is to be complicit in that action. You cannot promote homosexuality in Africa. Anyone in Africa who woke up and said: 'Today I am going to be homosexual' would be insane. Their life would be under threat and their family would have to turn them in to the police. Imagine you are that person and take the action necessary to defend those rights.
Mr President, the United Nations Convention on Human Rights, the European Convention for the Protection of Human Rights and Fundamental Freedoms, as well as the Charter of Fundamental Rights of the European Union, ban discrimination on grounds of sexual orientation. The European Union not only has obligations in relation to human rights within its territory, but also an international duty to insist on compliance with these rights and to criticise abuses when dealing with third countries, particularly when we provide financial support through the European Development Fund to third countries like Uganda, which have entered into partnership agreements with us.
Accordingly, we actually have the right to comment when these third countries fail to meet the human rights requirements set down in such partnership agreements. Hence, Uganda must respect international human rights standards because it was party to the Cotonou Agreement, which sets down our organised development aid to the ACP countries.
Just one year ago, we called on Uganda not to follow through on its plans for a law to criminalise homosexuals. One year on, the situation has deteriorated. There is still the threat of long prison sentences or even the death penalty. With others, I myself demonstrated in front of the Ugandan Embassy in May of this year. This had no effect. We wish to emphasise once again that the EU is generally opposed to the death penalty and to homophobic legislation of this kind.
Mr President, this is an interesting and important debate. I would like to draw your attention to two problems. Firstly, the fact of the matter is that Uganda is not an island of discrimination in a sea of respect for human rights. Three quarters of African countries have extremely harsh regulations on this issue, which are tantamount to discrimination. This is unquestionably not so much Uganda's problem as a wider problem involving the whole continent and African culture. The second question is as follows: it goes without saying that Uganda does not lead the field in respect for human rights in Africa. We know of many examples of violations of human rights, which means that this matter is part of a wider problem, and we must, of course, speak openly about this problem.
(RO) Mr President, our resolution is aimed at extremely serious cases of human rights violations and, unfortunately, the punishment of homosexuality as a criminal offence is the norm in Africa. This is reflected in the legislation of 38 states, with only 13 African states considering it legal.
In this context, the bill attempting to enforce certain sanctions in Uganda, from prison sentences to capital punishment, represents a serious attack against human rights, including the right to privacy. The publication in a local newspaper of a black list of 100 individuals accused of homosexuality and the incitement of readers to hang them is an example of a concrete threat to a community blamed for its sexual orientation.
As indicated in our resolution, our measure is not aimed, as we are often accused, at the imposition of specifically European values, but at the defence of human rights, which is one of the major objectives of the European Union. I believe that in this sense, the European External Action Service and the other European institutions need to impose more severe sanctions in order to ensure compliance with the international agreements to which Uganda is a signatory.
(RO) Mr President, we also discussed Uganda and homosexuality in this House several months ago. Since then, nothing significant has happened. Certainly, sometimes it is said that 'no news, good news'. In this case, however, this is not true, because while David Bahati's project was not voted for, it was not withdrawn, either. It remains blocked in the Committee on Legal and Parliamentary Affairs, and all the international pressure exerted did not manage, in the end, to bring about this effect, namely, the withdrawal of the project.
What is truly horrific, and some of my fellow Members have already expanded on this, is the anti-gay campaign that is taking place in this country. We obviously continue to count on the rationality of the authorities and, eventually, on the victory of a principle which says 'No to discrimination'.
Mr President, the hate campaign in Uganda against gay and lesbian men and women is truly appalling. The whipping up, by some religious elements and by sections of the media, of a vicious and reactionary homophobic campaign, which includes threats to kill gay people, means that very many lesbians, gays and bisexual and transgender people in Uganda are now living in great insecurity and fear. It is contemptible that some politicians are also using this issue and whipping up hatred, proposing even the execution of people who are gay.
I salute the courage of members of the gay community in Uganda who bravely fight each day against this menacing threat to their identities and their very lives. The homophobic campaign is driven by smears, lies and distortions about gay people and what being gay means. The strongest message must go out to the Ugandan Government - including a review of aid, although, of course, we do not want to hurt ordinary Ugandans.
We should encourage active solidarity with organisations in Uganda which champion the rights of gay people, to assist them in this crucial fight for justice and human rights, and for the basic right to be who you are.
Member of the Commission. - Mr President, the draft Anti-Homosexuality Bill which was introduced in the Ugandan Parliament raises serious human rights issues. The protection of the human rights of lesbian, gay, bisexual and transgender people is a priority for the EU. I fully share the European Parliament's concerns about the situation in Uganda, but also in other countries where punitive and discriminatory legislation against LGBT people has been adopted or is under consideration.
The Commission considers that the criminalisation of homosexuality as foreseen in the draft bill goes against obligations under the United Nations Human Rights Convention, to which Uganda is a party and by which it consequently has to abide.
The draft bill also goes against the United Nations declaration on sexual orientation and gender identity. The EU Presidency and the EU Head of Mission in Uganda raised this issue with the Ugandan Government on several occasions during meetings with the President, Prime Minister, Minister of Foreign Affairs and Minister of Justice in formal political dialogue meetings, and also with the Uganda Human Rights Commission.
The publication by the Rolling Stone newspaper on 2 October 2010 of a list with the photographs and names and addresses of people who were identified as gay, together with the headline 'Hang them', was an outrageous act that put the lives of these people at risk, and we fully condemn it.
The European Union delegation continues to monitor the situation closely, together with the EU Member States' missions represented in Uganda, as well as with partner countries like Norway and the United States and the Office of the High Commissioner for Human Rights.
The matter has also been addressed in the technical Human Rights Working Group, which is a forum for developing partners in Uganda to discuss, monitor, coordinate and take concrete action in human rights-related cases. The Commission intends to keep raising its concerns in relation to the draft Anti-Homosexuality Bill and to other actions to persecute LGBT people in Uganda on every occasion.
The Commission will continue to support local human rights organisations in their efforts to change attitudes in the country and to improve the legal situation for LGBT people.
The debate is closed.
The vote will take place at the end of the next debate.